/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 9, 2015

                                     No. 04-14-00655-CV

                                  Ivarene and Victor HOSEK,
                                           Appellant

                                               v.

                                        Rosale SCOTT,
                                           Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 13-06-0559-CVA
                          Honorable Fred Shannon, Judge Presiding


                                        ORDER
        The appellants’ brief was originally due to be filed on January 7, 2015. On January 7,
2015, appellants filed a motion requesting a sixty-day extension to file their brief, and stating
that the appellee opposes any extension in excess of one week. The motion is GRANTED.
THIS IS THE FINAL EXTENSION OF TIME THAT THE APPELLANT WILL BE
GRANTED. The Appellants’ brief must be filed by March 9, 2015.


                                                    ___________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court